



Exhibit 10c.


WINNEBAGO INDUSTRIES, INC.
2014 OMNIBUS EQUITY, PERFORMANCE AWARD, AND
INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement (Executives)


Winnebago Industries, Inc. (the “Company”), pursuant to its 2014 Omnibus Equity,
Performance Award, and Incentive Compensation Plan (the “Plan”), hereby grants
an award of Restricted Stock Units to you, the Participant named below. The
terms and conditions of this Award are set forth in this Restricted Stock Unit
Award Agreement (the “Agreement”), consisting of this cover page and the Terms
and Conditions on the following pages, and in the Plan document, a copy of which
has been provided to you. Any capitalized term that is used but not defined in
this Agreement shall have the meaning assigned to it in the Plan as it currently
exists or as it is amended in the future.


Name of Participant:_______________________
Number of Restricted Stock Units: _______
Grant Date:October 15, 2018
Vesting Schedule:
Scheduled Vesting Dates
October 15, 2019
October 15, 2020
October 15, 2021


Number of Restricted Stock Units that Vest



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents.


PARTICIPANT:
 
WINNEBAGO INDUSTRIES, INC.
 
 
By:
 
 
Title:



Exhibit 10c-1

--------------------------------------------------------------------------------





WINNEBAGO INDUSTRIES, INC.
2014 OMNIBUS EQUITY, PERFORMANCE AWARD AND
INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement (Executives)


Terms and Conditions


1.    Defined Terms. For purposes of this Agreement, the definitions of terms
contained in the Plan hereby are incorporated by reference, except to the extent
that any such term is specifically defined in this Agreement.
“Cause” means, unless otherwise defined in a then-effective written agreement
(including an Agreement) between a Participant and the Company or any Affiliate,
a Participant’s (i) material failure to perform satisfactorily the duties
reasonably required of the Participant by the Company (other than by reason of
Disability); (ii) material violation of any law, rule, regulation, court order
or regulatory directive (other than traffic violations, misdemeanors or other
minor offenses); (iii) material breach of the Company's business conduct or
ethics code or of any fiduciary duty or nondisclosure, non-solicitation,
non-competition or similar obligation owed to the Company or any Affiliate; (iv)
engaging in any act or practice that involves personal dishonesty on the part of
the Participant or demonstrates a willful and continuing disregard for the best
interests of the Company and its Affiliates; or (v) engaging in dishonorable or
disruptive behavior, practices or acts which would be reasonably expected to
harm or bring disrepute to the Company or any of its Affiliates, their business
or any of their customers, employees or vendors.
“Change in Control” means one of the following:
(1)    An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:
(A)    any acquisition of securities of the Company by an Exchange Act Person
from the Company for the purpose of providing financing to the Company;
(B)    any formation of a Group consisting solely of beneficial owners of the
Company's Voting Securities as of the effective date of the Plan; or
(C)    any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
30% or more of the Company’s Voting Securities.
If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of 30% or more of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.
(2)    Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.
(3)    A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners of the Company's Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Company's Voting Securities.
“Continuing Director” means an individual (i) who is, as of the effective date
of the Plan, a director of the Company, or (ii) who becomes a director of the
Company after the effective date hereof and whose initial election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the then Continuing Directors but excluding, for purposes of this
clause (ii), an individual whose initial assumption of office occurs as the
result of an actual or threatened proxy contest involving the solicitation of
proxies or consents by a person or Group other than the Board, or by reason of
an agreement intended to avoid or settle an actual or threatened proxy contest.
“Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving entity.
“Exchange Act Person” means any natural person, entity or Group other than (i)
the Company or any Affiliate; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate; (iii) an underwriter
temporarily holding securities in connection with a registered public offering
of such securities; or (iv) an entity whose Voting Securities are


Exhibit 10c-2

--------------------------------------------------------------------------------





beneficially owned by the beneficial owners of the Company’s Voting Securities
in substantially the same proportions as their beneficial ownership of the
Company’s Voting Securities.
“Good Reason” shall have the meaning set forth in your change in control
agreement, if applicable.
“Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.
“Service” means your provision of services to the Company or any Affiliate in
any Service Provider capacity. Your Service shall be deemed to have terminated
either upon an actual cessation of providing services to the Company or any
Affiliate or upon the entity to which you provide services ceasing to be an
Affiliate. Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) your transfer among the Company and any
Affiliates in any Service Provider capacity; or (iii) any change in your status
so long as you remain in the service of the Company or any Affiliate in any
Service Provider capacity.
“Service Provider” means an Employee, a non-employee director, or any natural
person who is a consultant or advisor, or is employed by a consultant or advisor
retained by the Company or any Affiliate, and who provides services (other than
in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.
“Voting Securities” of an entity means the outstanding equity securities (or
comparable equity interests) entitled to vote generally in the election of
directors of such entity.


2.    Grant of Restricted Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions in this
Agreement and the Plan, of the number of Restricted Stock Units specified on the
cover page of this Agreement (the “Units”). Each Unit represents the right to
receive one share of the Company’s Common Stock (each, a “Share”). Prior to
their settlement or forfeiture in accordance with the terms of this Agreement,
the Units granted to you will be credited to an account in your name maintained
by the Company. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Company.


3.    Restrictions Applicable to Units. Neither this Award nor the Units subject
to this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with the Plan. Following
any such transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to this Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 3 shall be void and without
effect. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 6
until satisfaction of the vesting conditions set forth in Section 5.


4.    No Shareholder Rights. The Units subject to this Award do not entitle you
to any rights of a holder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 7.
5.    Vesting of Units. For purposes of this Agreement, “Vesting Date” means any
date, including the Scheduled Vesting Dates specified in the Vesting Schedule on
the cover page of this Agreement, on which Units subject to this Agreement vest
as provided in this Section 5. Notwithstanding the vesting and subsequent
settlement of this Award, it shall remain subject to the provisions of Section
14 of the Plan.


(a)Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in the amounts and on the Scheduled Vesting Dates specified in the Vesting
Schedule.


(b)Accelerated Vesting. The vesting of outstanding Units will be accelerated
under the circumstances provided below:


(1)Death or Disability. If your Service terminates prior to the final Scheduled
Vesting Date due to your death or Disability, then all of the unvested Units
shall vest as of such termination date.


(2)Change in Control. Pursuant to the terms of the Plan, the provisions of
Section 11 of the Plan are hereby superseded for purposes of this Agreement by
the provisions set forth on Appendix A attached hereto. If a Change in Control
occurs while you continue to be an Service Provider and prior to the final
Scheduled Vesting Date, the provisions of Section 11 as set forth in Appendix A
shall apply.


6.    Effect of Termination of Service. Except as otherwise provided in
accordance with Section 5(b) above, if you cease to be a Service Provider, you
will forfeit all unvested Units.


Exhibit 10c-3

--------------------------------------------------------------------------------







7.    Settlement of Units. Subject to Section 14 of the Plan, after any Units
vest pursuant to Section 5, the Company shall, as soon as practicable (but no
later than the 15th day of the third calendar month following the Vesting Date),
cause to be issued and delivered to you (or to your personal representative or
your designated beneficiary or estate in the event of your death, as applicable)
one Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the Shares to a brokerage account you designate, and shall be subject to the
tax withholding provisions of Section 9 and compliance with all applicable legal
requirements as provided in Section 18 of the Plan, and shall be in complete
satisfaction and settlement of such vested Units. If the Units that vest include
a fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to issuance of Shares as provided herein.


8.    Dividend Equivalents. If the Company pays cash dividends on its Shares
while any Units subject to this Agreement are outstanding, then the Company
shall credit, as of each dividend payment date, a dollar amount of dividend
equivalents to your account. The dollar amount of the dividend equivalents
credited shall be determined by multiplying the number of Units credited to your
account pursuant to this Agreement as of the dividend record date times the
dollar amount of the cash dividend per Share. Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate vest and are
settled, as provided in Sections 5 and 7 of this Agreement. No interest shall
accrue on any unpaid dividend equivalents. Any dividend equivalents accrued on
Units that are forfeited in accordance with this Agreement shall also be
forfeited.


9.    Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares. You hereby authorize
the Company (or any Affiliate) to withhold from payroll or other amounts payable
to you any sums required to satisfy such withholding tax obligations, and
otherwise agree to satisfy such obligations in accordance with the provisions of
Section 14 of the Plan. You further authorize and consent to the Company, or its
respective agents, satisfying all withholding tax obligations by having the
Company or its agent withhold a number of Shares that would otherwise be issued
to you in settlement of the Units and that have a fair market value equal to the
amount of such withholding tax obligations, unless in lieu thereof, you elect at
the time of conversion of the Units such other then-permitted method or
combination of methods established by the Committee in its discretion, if any,
to satisfy your withholding tax obligations.
10.    Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered (including
electronically) to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided. Unless and until some other address is so designated,
all notices or communications by you to the Company shall be mailed or delivered
to the Company, to the attention of its Vice President, General Counsel and
Secretary, at its office at 13200 Pioneer Trail, Eden Prairie, MN 55347,
slbogart@winnebagoind.com, and all notices or communications by the Company to
you may be given to you personally or may be mailed or, if you are still a
Service Provider, emailed to you at the address indicated in the Company's
records as your most recent mailing or email address.
11.    Additional Provisions.
(a)    No Right to Continued Service. This Agreement does not give you a right
to continued Service with the Company or any Affiliate, and the Company or any
such Affiliate may terminate your Service at any time and otherwise deal with
you without regard to the effect it may have upon you under this Agreement.


(b)    Governing Plan Document. This Agreement and the Award are subject to all
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan will govern.


(c)    Governing Law.  This Agreement, the parties’ performance hereunder, and
the relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Iowa, without giving effect to the
choice of law principles thereof.


(d)    Severability. The provisions of this Agreement shall be severable and if
any provision of this Agreement is found by any court to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. You also agree that any trier of fact
may modify any invalid, overbroad or unenforceable provision of this Agreement
so that such provision, as modified, is valid and enforceable under applicable
law.


(e)    Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(f)    Section 409A of the Code. The award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).


(g)    Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock


Exhibit 10c-4

--------------------------------------------------------------------------------





Unit Award by electronic means and request your acceptance of this Agreement by
electronic means. You hereby consent to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or the
Company’s third-party stock plan administrator.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.


Exhibit 10c-5

--------------------------------------------------------------------------------





APPENDIX A


11.    Corporate Transactions; Change in Control.
(a)    Corporate Transactions. The following provisions shall apply to
outstanding Awards in the event of a Change in Control that involves a Corporate
Transaction.
(1)    Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 17), and such Awards or replacements therefor shall remain outstanding
and be governed by their respective terms, subject to Section 11(a)(4) below. A
surviving or successor entity may elect to continue, assume or replace only some
Awards or portions of Awards. For purposes of this Section 11(a)(1), an Award
shall be considered assumed or replaced if, in connection with the Corporate
Transaction and in a manner consistent with Code Section 409A (and Code Section
424 if the Award is an ISO), either (i) the contractual obligations represented
by the Award are expressly assumed by the surviving or successor entity (or its
Parent) with appropriate adjustments to the number and type of securities
subject to the Award and the exercise price thereof that preserves the intrinsic
value of the Award existing at the time of the Corporate Transaction, or (ii)
the Participant has received a comparable equity-based award that preserves the
intrinsic value of the Award existing at the time of the Corporate Transaction
and contains terms and conditions that are substantially similar to those of the
Award. To the extent vesting of any Award continued, assumed or replaced under
this Section 11(a)(1) is subject to satisfaction of specified performance goals,
those goals shall be deemed to be achieved as of the date of the Corporate
Transaction at the target level of performance, or, in the discretion of the
Committee, at the actual level of performance (if determinable), and such Awards
shall continue to be subject to any continuing service requirements.
(2)    Acceleration. If and to the extent that outstanding Awards under the Plan
are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Option and SAR Awards shall become fully
vested and exercisable for such period of time prior to the effective time of
the Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction, (ii) all
outstanding Stock Awards shall fully vest immediately prior to the effective
time of the Corporate Transaction, and (iii) to the extent vesting of any Award
is subject to satisfaction of specified performance goals, such Award shall be
deemed “fully vested” for purposes of this Section 11(a)(2) at the greater of
target level of performance or actual level of performance (if determinable) and
the vested portion of the Award at that level of performance is proportionate to
the portion of the performance period that has elapsed as of the effective time
of the Corporate Transaction. The Committee shall provide written notice of the
period of accelerated exercisability of Option and SAR Awards to all affected
Participants. The exercise of any Option or SAR Award whose exercisability is
accelerated as provided in this Section 11(a)(2) shall be conditioned upon the
consummation of the Corporate Transaction and shall be effective only
immediately before such consummation.
(3)    Payment for Awards. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that some or all of such outstanding
Awards shall be canceled at or immediately prior to the effective time of the
Corporate Transaction in exchange for payments to the holders as provided in
this Section 11(a)(3). The Committee will not be required to treat all Awards
similarly for purposes of this Section 11(a)(3). The payment for any Award
canceled shall be in an amount equal to the difference, if any, between (i) the
fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to the preceding sentence is not a positive number with respect to any Award,
such Award may be canceled pursuant to this Section 11(a)(3) without payment of
any kind to the affected Participant. With respect to an Award whose vesting is
subject to the satisfaction of specified performance goals, the number of Shares
subject to such an Award for purposes of this Section 11(a)(3) shall be the
number of Shares as to which the Award would have been deemed “fully vested” for
purposes of Section 11(a)(2). Payment of any amount under this Section 11(a)(3)
shall be made in such form, on such terms and subject to such conditions as the
Committee determines in its discretion, which may or may not be the same as the
form, terms and conditions applicable to payments to the Company’s stockholders
in connection with the Corporate Transaction, and may, in the Committee’s
discretion, include subjecting such payments to vesting conditions comparable to
those of the Award canceled, subjecting such payments to escrow or holdback
terms comparable to those imposed upon the Company’s stockholders under the
Corporate Transaction, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.
(4)    Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 11(a)(1), and if within twenty-four (24) months after the Corporate
Transaction a Participant experiences an involuntary termination of employment
for reasons other than Cause, or terminates his or her employment for Good
Reason, then (i) outstanding Option and SAR Awards issued to the Participant
that are not yet fully exercisable shall immediately become exercisable in full
and shall remain exercisable for one year following the Participant’s
termination of employment, and (ii) any Stock Awards that are not yet fully
vested shall immediately vest in full.
(b)    Other Change in Control. In the event of a Change in Control that does
not involve a Corporate Transaction, if within twenty-four (24) months after the
Change in Control a Participant experiences an involuntary termination of
employment for


Exhibit 10c-6

--------------------------------------------------------------------------------





reasons other than Cause, or terminates his or her employment for Good Reason,
then (i) outstanding Option and SAR Awards issued to the Participant that are
not yet fully exercisable shall immediately become fully vested and exercisable
and shall remain exercisable for one year following the Participant’s
termination of employment, (ii) any Stock Awards that are not yet fully vested
shall immediately vest in full, and (iii) to the extent vesting of any Award is
subject to satisfaction of specified performance goals, such Award shall be
deemed “fully vested” for purposes of this Section 11(b) at the greater of
target level of performance or actual level of performance (if determinable) and
the vested portion of the Award at that level of performance is proportionate to
the portion of the performance period that has occurred up to the date of such
Participant’s termination of employment.
(c)    Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. An Award will terminate immediately
prior to the consummation of such proposed action.




Exhibit 10c-7